Citation Nr: 0304102	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a sinus and nose 
disorder, to include as due to an undiagnosed illness.

(The issue of entitlement to service connection for a stomach 
disorder, to include as due to an undiagnosed illness will be 
the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from December 1983 
to December 1992.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).

The Board is undertaking additional development on the issue 
of entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  


FINDINGS OF FACT

1.  Joint pain was not shown in service, nor is it shown to 
be related to the veteran's period of active military duty.

2.  Joint pain is shown to be due to inactivity, rather than 
to an undiagnosed illness. 

3.  A headache disorder was not shown in service, nor is a 
current chronic headache disorder shown by the medical 
evidence of record.

4.  A sinus or nose disorder was not shown in service, to 
include seasonal allergic rhinitis, nor is a current chronic 
sinus or nose disorder shown by the medical evidence of 
record.


CONCLUSIONS OF LAW

1.  Joint pain, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 (2002).

2.  Headaches, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317, 3.326.

3.  A sinus and nose disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in February 1999, December 2000, and February 2002 that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The claimant has provided authorizations, and his private 
medical records were obtained.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him.  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the 
Veterans Claims Assistance Act reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records indicate that the veteran 
incurred a left knee strain and contusion in 1984.  In 
February 1985, he chip fractured his right talus and soon 
thereafter, sprained his right foot.  In 1986, he again 
sprained his right foot.  A mild sprain of the right ankle 
was shown in 1985 and 1989.  In 1990, the veteran complained 
of left knee pain.  X-rays were within normal limits.  The 
diagnosis was patellofemoral pain syndrome.  Physical 
examinations conducted in 1991 and 1992, found no abnormality 
of the musculoskeletal system, neurological system, and 
respiratory system.  

The veteran complained on his service discharge examination 
conducted in July 1992 that his left knee "snap(ed)" often; 
however, no abnormality of the musculoskeletal system was 
found on examination.  Further, there were no neurological or 
respiratory abnormalities.  

Subsequent to service discharge, a VA examination conducted 
in November 1994, reported that the ear, nose, and throat 
were unremarkable.  The neurological examination was 
unremarkable and the veteran had full range of motion of all 
joints.  Chronic joint pain, headaches, or sinus and nose 
disorders were not reported.  A diagnosis with regard to the 
musculoskeletal, neurological, and respiratory systems was 
not rendered.

A VA examination conducted in February 1999, reported that 
the veteran complained of diffuse polyarticular stiffness 
approximately two to three times a week in his elbow, 
shoulders, knees, and back.  He stated that the stiffness was 
relieved with anti-inflammatories and exercise.  On 
examination, both shoulders and elbows had a full range of 
motion.  There was no point tenderness to palpation.  His 
knees were stable with full range of motion, with some 
patellofemoral crepitance present.  Both his upper and lower 
extremities were neurovascularly intact.  Paralumbar pain 
with head flexion and back flexion to approximately 70 
degrees was reported.  The diagnosis was muscle and joint 
stiffness related to inactivity.  The examiner concluded that 
"this is unlikely to have resulted from involvement in the 
Gulf War."

A VA neurological examination conducted in February 1999, 
reported pertinent complaints of headaches.  The examiner 
noted that the complaints were nonspecific, and when asked 
for details, the veteran's descriptions were vague and 
incomplete.  The veteran stated that his head just hurt.  The 
cranial examination demonstrated no abnormality of visual 
fields or ocular motility.  The veteran was unable to 
tolerate light shined in his left eye, so his left optic 
fundus was not adequately examined.  The remainder of his 
cranial nerves showed no abnormalities.  Motor, sensory, and 
reflex systems were all normal on examination.  The examiner 
concluded that there was no evidence of any neurological 
disease present.

A VA nose and sinus examination conducted in March 1999, 
indicated that the veteran complained of sinus drainage, with 
difficulty swallowing.  He noted that he was treated in 
January 1999 for sinusitis, which was not radiologically 
confirmed.  The veteran stated he had occasional nasal 
congestion, which he noted was mainly seasonal, and 
occasional headaches.  A computed axial tomography scan was 
completely normal.  On examination, the sinuses were clear 
and the nasal septum appeared normally straight.  The 
external nose and vestibule were normal.  The meati, 
turbinates, and floor of the nose were normal, as was the 
internal nasal mucosa.  An indirect laryngoscopy was 
performed based on the veteran's complaint of difficulty with 
swallowing; the results were completely within normal limits.  
The diagnoses included possible mild, seasonal allergic 
rhinitis with no evidence of acute or chronic nasal or sinus 
disease.  

VA outpatient treatment records dated in 2000 and 2001 
indicate complaints of joint pains and sinus drainage.  At an 
optometry consult, sinusitis was reported by history.  Three 
clinical entries reported that the veteran denied headaches.

A VA examination conducted in August 2002, reported that the 
sinuses were nontender and the nasal mucosa was not 
congested.  Normal range of motion in all joints was 
reported.  Cranial nerves were normal, with no sensory or 
motor deficit.  Further examination of the veteran's joints 
in August 2002, reported complaints that his elbows and knees 
hurt due to the physical training while in the military.  On 
physical examination, full range of motion of both shoulders 
was shown.  There was no evidence of instability or 
acromioclavicular problems.  There was no evidence of 
clinical arthritis or impingement on examination.  Both 
elbows had full range of motion, with 5/5 strength in the 
biceps and triceps and normal sensation.  Examination of the 
knees revealed range of motion from 0 to 140 degrees, with no 
effusion, patellofemoral crepitation, or pain on 
patellofemoral grind.  The knees were stable to anterior, 
posterior, and varus/valgus stress.  Mild pain on the 
inferior poles of both patellas was reported.  There was no 
medial or lateral joint line tenderness.  5/5 quadriceps 
strength was demonstrated.  The diagnoses were bilateral 
elbow pain, without loss of strength or range of motion and 
no evidence of bony pathology or degenerative changes; and 
bilateral knee pain, with very mild patellar tendonitis 
without evidence of bony pathology or degenerative changes.  
The examiner stated that there was no direct connection 
between the veteran's complaints and his description of the 
events that occurred while he was in the service.  


A VA neurological examination also conducted in August 2002, 
reported general complaints of joint pains, muscle aches, and 
occasional headache, without specific symptoms.  When the 
veteran was asked to describe his headache, he described in 
terms of severity rather than quality.  On examination, there 
were no specific complaints.  Cranial nerve examination, as 
well as the motor system, sensory, and reflex examinations 
were all normal.  When testing the left knee jerk, the 
veteran complained of pain.  The impression of the examiner 
was there was no evidence of any neurological illness.  

A VA nose, sinus, larynx, and pharynx examination in August 
2002, reported complaints of nasal drainage since returning 
from Desert Storm.  The veteran denied headaches at the time 
of the examination and stated he had never had a sinus 
infection.  He indicated that he had not been treated by an 
allergist.  A computed axial tomography scan showed no 
disease in the sinuses.  Septal deviation was shown on 
examination, but it was noted as not being clinically 
significant.  The external nose and vestibule were normal.  
The turbinates, meatus, and floor of the nose were all 
normal, as was the internal nasal mucosa.  The impression of 
the examiner was nasal drainage of uncertain importance, but 
no evidence of acute or chronic nose or sinus disease causing 
this phenomena.  

After reviewing the evidence of record, the Board finds that 
service connection for joint pain, a headache disorder, and a 
sinus and nose disorder is not warranted.  There is no 
medical evidence that the veteran had a headache disorder or 
sinus and runny nose disorder, to include allergic rhinitis, 
in service.  Although the veteran was seen for left knee pain 
on two occasions in service, his service discharge 
examination reported no abnormality of the left knee.  Most 
importantly, there is no medical or other competent evidence 
relating the veteran's currently complained of joint pain, 
headaches, and sinus or nose complaints, to include allergic 
rhinitis, to active military service.  Indeed, VA examiners 
have specifically stated that the veteran's complaints of 
joint pain are not related to service, and the complaints of 
joint pain have been related to inactivity.

In reaching this decision the Board notes that service 
connection may also be granted under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for undiagnosed chronic 
conditions linked to a veteran's participation in the Persian 
Gulf War.  One prerequisite for the awarding of service 
connection under this law is the presentation of sufficient 
and competent proof that that the veteran has manifested one 
or more signs or symptoms of an illness which by history, 
physical examination, and laboratory tests, cannot be 
attributed to a known clinical diagnosis and that the chronic 
disability is the result of the undiagnosed illness.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

VA examinations have reported complaints and findings of 
joint pain.  Nevertheless, these complaints have either been 
attributed to a diagnosed disorder, i.e., patellar 
tendonitis, and have been attributed to inactivity, or found 
not to be related to military service.  A chronic headache 
disorder and a chronic sinus and nose disorder have not been 
shown by the evidence of record.  As there is no evidence of 
a chronic disability that is the result of an undiagnosed 
illness, service connection under 38 U.S.C.A. § 1117 is not 
warranted.

Although the veteran's statements are arguably competent to 
establish the occurrence of an injury, they are not competent 
evidence to establish the etiology of his current complaints.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge, 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current complaints 
are the result of any incident or pain he experienced in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current complaints of joint 
pain, headaches, and a sinus or nose disorder to service or 
to any incident therein, despite his assertions that such a 
causal relationship exists.  Accordingly, service connection 
for these disorders is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for joint pain, a headache disorder, and a 
sinus and nose disorder is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

